Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the communications dated 10/06/2021, claims 1-13 are pending and in the condition for allowance. 
Terminal Disclaimer
3.	The terminal disclaimer filed on 10/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10635703 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable subject matter
4.	The following is an examiner’s statement of reason for allowance:
	Claims 1-13 are allowed in view of the Terminal Disclaimer filed 10/06/2021.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153